Case 1:18-Cv-03417-.]KB Document 1 Filed 11/05/18 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT FOR MARYLAND

THERESA HAMMONDS
1815 Hi]lwood Coutt
Severn, Maryland 21144

Pla_inu`ff,
v. CASE NUMBER:
ANNE ARUNDEL COUNTY,
MARYLAND

Anne Arundel County Office of Law
2660 Riva Rc)ad, 4‘h Floor
Annapo].is, Maryland 21401

and,

OFFICER MICHAEL SMITH
Anne Arundel County Office of Law
2660 Riva Road, 4-th Floor
Annapolis, Maryland 21401

111 bfi Indh)z'dual Caj)czcz`gj/

and,

OFFICER B. RANCK

Anne Arundel County Off'lce of LaW
2660 Riva Road, 4'}‘ Floc)r
Annapolis, Maryland 21401

I r1 bar Indf!)z`dz/a/ Capac'j§/

Defendants .

*************%***************-X-**

* >+< >+¢ =¢= >¢= *

COMPLAINT AND DEMAND FOR TRIAL BY _IURY

NOW COMES the P]aintiff, Theresa Hammonds by and through her attomey, Breon L.
johnson, and The Law Offlce of Breon L. Johnson, LLC, and pursuant to Federal Rules of Civil
Procedure 7 and 8, files this Complaint against Defendants Anne Arundel County, Maryland; OfEcer

Michael Smith, in his individual capacity; and, OfEcer B Ranck, in his individual capacity, and as grounds

Case 1:18-Cv-03417-.]KB Document 1 Filed 11/05/18 Page 2 of 13

respectfully represents unto this Honorable Court:

grow
l. That Plaintifi` is a Maryland Resident whose civil rights were violated by the above named
police officers and the Anne Arundel County Polioe Department (“Department”). Speciiically, the above-
named officers, while using excessive force, arrested the Piaintiff without probable cause and filed a materially
misleading Application for Statement of Charges causing the maliciously prosecution of the Plaintif`f on false

criminal charges

2. That this is an action for money damages brought pursuant to 42 U.S.C. §§ 1983 and 1988,
the Fourth and Fourteenth Amendment of the United States Constitution, and under the laws of the State of
Maryland, against Dcfendants Anne Arundei County, Maryland; Officer Micheal Smith, in his individual

capacity; and, Officer B Ranck, in his individual capacity.
jurisdiction 8c Venue

3. That the Plaintiffrealleges and incorporates herein by reference all ofthe allegations contained

in the preceding paragraphs

4. That this Honorable Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343
over the subject matter of this case arising under the Constitution of the United States and 42 U.S.C. § 1983

and pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

5. That this I-lonorab|e Court has supplemental jurisdiction over the subject matter of this case

under the Maryiand state law pursuant to 28 U.S.C. §1367.

6. That venue properly lies in this judicial district and with this Honorable Court because a
substantial part of the events or omissions giving rise to Plaintii’fs’ claims occurred in Anne Arundel County,

Maryland.

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 3 of 13

7. That pursuant to the provisions of 28 U.S.C. § 1391, venue properly lies in thisjudicial district
and with this Honorable Court as all Defendants reside in thisjudicial district and substantially all of the events

or omissions giving rise to the claims herein occurred in this judicial district

The Parties
8. That the Plaintifi" realleges and incorporates herein by reference all of the allegations contained

in the preceding paragraphs

9. That Plaintifi` is a citizen and resident of the State of Maryland; Plaintiff has been a resident

of Anne Arundel County for more than one (1) year preceding the commencement of this action.

10. That Defendant Officer Michael Smith (“Ofiicer Smith”) was, at all relevant times, a sworn

officer of the Department.

1 1. That Defendant OHicer B. Ranck (“Oiiicer Ranck”) was, at all relevant times, a sworn officer

of the Deparnnent.

Administrative Prereguisites

12. That the Plaintiff realleges and incorporates herein by reference all of the allegations contained

in the preceding paragraphs

13. That on February 8, 2018, a Notice of Claim on behalf of the Plaintiii` was mailed via Certitied
Mail to Nancy mcCutchan Duden, County Attomey for Anne Arundel County, Maryland. A copy of said

Notice of C]aim is attached hereto as Exhibit A.

14. That on Febmary 28, 2018, the Anne Arundel County Office of Law responded confirming
their receipt of the Plaintiff"s Notice of Claim Form and stating that they would forward a copy of the Notice
of Claim Form to the Risk Management Division of the Anne Arundel County, Maryland 0fiice of Central

Services. A copy of the confirmation is attached hereto as Exhibit B.
3

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 4 of 13

15. That on July 3, 2018, the Risk Management Division of the Anne Arundel County, Maryland
Office of Central Services denied liability on behalf of Anne Amndel County, Maryland. A copy of the denial

is attached hereto as Exhibit C.

16. That Anne Arundei County, Maryland has denied the Plaintiff’s claim and more than 180 days

have elapsed since the Plaintiff made her claim. The instant action is ripe for the filing of the instant Complaint.

Factual Allegations Common to All Counts

17. That the P|aintiffreaiieges and incorporates herein by reference all of the allegations contained

in the preceding paragraphs

18. That Plaintifi` has been a resident of Anne Arundel County, Maryland since 1999. She raised

her son and daughter at 1815 Hiilwood Cour't, Severn, Maryland as a single mother.

19. That when Plaintii°i’s son reached the age of 14, in or around 2014, the Plaintiff began noticing
behavioral issues that required contacting the Department, on an emergency and non-emergency basis,

numerous times between 2014 and 2017 regarding her son.

20. That multiple members of the Department have responded as a result of the Plaintiff’s
multitude of requests for assistance As a result of the Plaintiii"s multiple requests for assistance and the
Department’s response to her address, the Deparnnent was on notice of the issues at the Plaintifi’s residence

regarding the Plaintifi’s son.

21. That each and every time the Department responded to the Plaintiii’s residence, they noted

the then complained of incident involving the Plaintifi`s son and left

22. That the Depamnent was aware of multiple illegal acts committed by the Plaintifi’s son, a

juvenile, including assault, malicious destruction of property, and various other potential crimes. The

 

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 5 of 13

Department’s officers on multiple occasions abused their discretion in failing to take any action against the

Plaintiff’s song emboldening him and weakening the Plaintiff"s parental position.

23. That P|aintiff became increasingly fearful for the safety of both her person and her property
Plaintiff was well aware that the Department would not protect her from her son. As a result, Plaintiff began
arming herself with a lamp pole to protect herself due to her reasonable fear of her son. The lamp pole was part
of a lamp that Plaintifi`s son had previously broken. The lamp pole had been observed on multiple occasions
by other member’s of the Department when responding to the Plaintiff’ s Residence. In fact, one member of the

Department advised the Plaintiff that the pole was not big enough.

24. That on the morning of February 16, 2017, Plaintiff and her son were involved in another
dispute regarding her son’s attendance at school. Plaintiff again requested the Departrnent’s assistance OH"lcer

Smith and an unknown officer responded to the Plaintiif’s residence on February 16, 2017.

25. That Officer Smith had a conversation with the Plaintifi’s son, chastised the Plaintiff, and

transported the Plaintiff’s son to school.

26. That later that aftemoon, the Plaintiff changed the locks to the doors of her residence due to

escalated fear for her safety

27. That While the locksmith was changing the locks, P]aintiff’s son returned home, was allowed

entry into the residence and observed that the locks were being changed

28. That Plaintiif’s son became increasingly upset and began an argument with the Plaintiff. That

Plaintiff’S cousin was present during the course of this dispute between the Plaintiff and her son.

29. That Plaintifi’s son spit in her face and a minor physical confrontation ensued in front of the

Plaintiff’s cousin

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 6 of 13

30. That the Plaintiff left the room.

31. That while the Plaintiff was out of the room the Plaintiff‘s son broke a glass, purposefully,
injuring himself with a minor cut that was bleeding. Plaintifi’ s son then proceeded to smear blood on the walls

This was all done in front of the Plaintiff`s cousin, a third-party eye witness
32. That the Plaintiff’s son then exited the residence and phoned 91 1.

33. That a short time later the Department responded with approximately 12 police cruisers, a fire

engine, and an ambulance Plaintiff later learned that her son claimed he was being stabbed.

34. That prior to going up to the Plaintiff’s residence, Otiicers Smith and Ranck had the
opportunity to have a lengthy conversation with Plaintiff’s son to assess the situation, and verify the Plaintiff’s

son’s statements in his 91 1 call.

35. That the OFficers knew that the Piaintiff"s son had not been stabbed as he had asserted The

Officers also knew that the Plaintiff was inside her residence with her cousin without dangerous weapons

36. That Ofiicer Ranck still armed himself with a non-lethal beanbag gun, which looks like an

actual shotgun. He and Officer Smith then approached the front door of the Plaintiff’s residence

37. That at least Officer Smith was familiar with the Plaintiff’s residence as he had just been there

that morning regarding the earlier confrontation between Plaintiff and her son.

38. That Officer Ranck was familiar with the Plaintiff’s residence as Officer Smith and other

officers of the Department had informed him of the previous occurences at the Plaintifi’s Residence.

39. That both, Officers Smith and Ranck, were made aware of the actual circumstances of the

incident during their conversation with the Plaintiff’s son prior to approaching the Plaintiii"s residence

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 7 of 13

Count I - False Arrest

40. That the Piaintiffs realleges and incorporated by reference all of the allegations contained in

the preceding paragraphs

41. That after speaking with the Plaintifi’s son, Offrcers Smith and Ranck approached the

residence with an intent to arrest the Plaintiff without probabie cause.

42. That Plaintiff heard a loud bang at the front door. The Plaintiff’ s son was known to kick in

and/or ram through that same front door.

43. That the Plaintiff approached the door with the aforementioned lamp pole that she typically

armed herself with for safety. The Plaintiff was fearful that her son was attempting to reenter the residence

44. That the Plaintiff heard another set of loud hanging at the door and this time heard a voice on

the other side and realized that it was not her son.

45. That Plaintiff opened the front door leaving the screen door between her and OHicers Smith

and Ranck.

46. That the Officers then instructed that the Plaintiff exit the residence, which she did with the

pole in her hand.

47. That the Officers then instructed the Plaintiff to drop the pole, which she did.

48. That Oi`ficers then ordered the Plaintiff to her knees on her front patio, which she did.

49. That once Plaintiff was on her knees, the Officers proceeded to handcuff her and place her
face down on her patio, aggressively, and without the Officer’s being reasonably concerned for the safety of

themselves or others

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 8 of 13

50. That the Plaintiff was not free to leave while on her front porch and was forced to comply with

the Officers continued instructions due to the Officers’ threat of using additional force.
51 . That the Plaintiff did not consent to her confinement or the restriction of her liberty.

52. That based upon the brief investigation that had already occurred and evidence that was
available to the Ofiicer neither Officer Smith nor Office Ranck reasonably assessed probable cause or was
otherwise justified in their conduct. ln fact, the Offlcers did not even speak with the available third-party eye

witness to the entire occurrence before arresting the Plaintiff and transporting her to the Department
Count II - Battery

53. That the Plaintiffs reallege and incorporate herein by reference all of the allegations contained

in the preceding paragraphs

54. That the Officers unjustifiably acted in a manner that caused harmful contact with the Plaintiff

during their unlawful arrest of her.
55. That the Officer possessed an unjustified intent or desire to confine and restrict the Plaintiff.

56. That in the course of this restriction they did hannfully and intentionally touch the body of the

Plaintiff in a manner that caused harm as described below and that was offensive to the Plaintiff.

57. That the Plaintiff was injured as a result of the unpermitted touching and is now stricken with

physical and psychological ailment as a result

58. The actions of Defendants deprived Plaintiff of rights and privileges secured and protected by
the United States Constitution, specifically the Fourth Amendment right to be free from excessive use of force

against a Plaintiff s person during the course of an arrest, freedom from unreasonable searches and seizures

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 9 of 13

freedom from a deprivation of life and liberty without due process of law, and freedom from summary

punishment

Count III - False Imprisonrnent

59. That the Plaintiffs reallege and incorporate herein by reference all of the allegations contained

in the preceding paragraphs

60. That after the incident the Plaintiff was transported to the Anne Arundel County Police

Department on Telegraph Road (the “Precinct”).

61 . That Plaintiff was aware of her confinement at the Precinct and her confinement was complete

and definite to her knowledge while at the Precinct.
62. That Plaintifi`s liberty had been curtailed

63. That Plaintiff was required to go where she did not desire to go and was required to remain

where she did not desire to stay.
64_ That Plaintiff did not consent to this confmement.

Count IV - Malicious Prosecution

65. That the Plaintiffs reallege and incorporate herein by reference all of the allegations contained

in the preceding paragraphs

66. That while at the Precinct, Officer Smith provided the Plaintiff with a copy of his statement

of charges A copy of Officers Smith’s statement of charges is attached hereto as Exhibit D.

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 10 of 13

67. That Officer Smith charged the Plaintiff with assault in the second degree and reckless

endangerment

68. That despite the information known to Officer Smith and Officer Ranck prior to their arrest of
the Plaintiff1 and after the arrest of the Plaintiff from the Third-Party Witness, Officer Smith and Ranck
produced police reports that were misleading or crafted irl a manner to produce probable cause where none

existed

69. That Officer Smith and Ranck forwarded those charges to the States Attomey's OFfice for

criminal prosecution.

70. That the charges brought against the Plaintiff did terminate in the Plaintif`f’s favor as the case

was dismissed

71. That Officer Smith’s and Officer Ranck’s charges were without probable cause. Officers
Smith and Ranck instituted these proceedings against the Plaintiff not for the purposes of administeringjustice,

but for the sole purpose of covering their mistake in arresting the Plaintiff without probable cause.

Count V - Deprivation of Civil &g htS
142 U.S.C. § 1983)

72. That the Plaintiffs reallege and incorporate herein by reference all of the allegations contained

in the preceding paragraphs

73. That Ofticer Smith and Ranck were acting under the color of the authority vested in them by
the Department on Febmary 16, 2017 when they failed to properly assess the situation at the Plaintiff s
residence, arrested her without probable cause, searched the Plaintiff’s residence without consent or warrant
and when they unreasonably failed to appropriately credit the testimony of the Third-Party eye witness to the

occurences of the date.

 

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 11 of 13

74. That the Officers soon after arriving learned of the inaccuracy of the allegations of the 91 l

caller that prompted their response The Officer’s learned this from the 911 caller and alleged victim, the

Plaintift’s Son.

75. That Officer Smith and Ranck decided to arm themselves despite the knowledge that no threat

existed at the residence

76. That when the Plaintiff responded to the front door, Officer Smith and Ranck arrested and
detained the Plaintiff without any probable cause.The Officers’ conduct in arresting the Plaintiff was a violation

of the Constitution, which prohibits unreasonable search and seizures

77. That during the course of the Officers’ unlawful arrest, the Plaintiff was forced to the ground

by a full-grown man, who used his knee to keep her 145-pound frame pinned to the ground

78. That the Officers’ conduct violated the Fourth Amendment by arresting the Plaintiff without

a reasonable basis for probable cause and by using excessive force used in their unlawful arrest.

79. That Officer Smith and Ranck failed to speak with the available Third-Party witness to the
occurrence of the date. Such failure was inconsistent with the Officer’s duty to conduct a reasonable
investigation of the circumstances prior to taking an official act under color of law. A reasonable officer who
had spoken with the Third-Party eye witness would have known that Plaintiff should not have been arrested

and that any arrest of the Plaintiff was unconstitutional under well established legal precedent

80. That after transporting the Plaintiff, Officer Smith and Ranck and other officers of the

Department conducted an unconstitutional search of the Plaintiff`s home

11

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 12 of 13

81. That the Plaintiff was not there to consent to the search as the Officers had previously
unlawfully arrested her. Furthermore, the Officers possessed no probable cause, no search warrant, or exigent

circumstances tojustify their search of the home

82. That the Of’ficers and the Department conduct in searching the Plaintif`f’s residence subsequent

to her arrest was in violation of her constitutional right to be free from unreasonable searches of her residence

Count VI - De rivation of Civil ` hts
83. That the Plaintiffs reallege and incorporate herein by reference all of the allegations contained

in the preceding paragraphs

84. That the Department is responsible for the hiring, retention, and training of its police officers
They negligently hired and retained Off'lcer Smith and Ranck. They failed to train them in dealing with

domestic disputes, appropriately

85. That the Department has failed to implement appropriate policies and procedures to ensure
that officers are appropriately trained in assessing probable cause to make an arrest or search the personal

property of a citizen.

86. That the Depanrnents failure to have and/or enforce the above referenced policies and
procedures poses as and creates unnecessary risk to the public at large of infringement upon constitutional

guaranteed protections

WHEREFORE, Plaintiffs request that Defendants be cited to appear in this actiou, and that after trial
by jury, a judgment be entered grating Plaintiffs the following relief:

a. Actual damages according to proof;

b. Pun_itive damages according to proof;

c. Mental anguish damages according to proof;
12

Case 1:18-Cv-O3417-.]KB Document 1 Filed 11/05/18 Page 13 of 13

d. Pre-judgment and post-judgement interest at the legal rate;

e. Reasonable attorney’s fees and costs of court; and

f. Such other and further relief, to which Plaintiff is justly entitled
Respectfu]ly,

/s/ Breon L. lohnson
Breon Larnar_]ohnson
The Law Of§ce of Breon L. Johnson
P.O. BOX 72158
Rosedale, Maryland 21237
main@bljohnsonlegal.com
443-710-7474/ telephone
443-836-0793 / facsimile
Counsel to Plaintiff

DEMAND FOR TRIAL BY |URY

Plaintiff respectfully requests a trial by jury on all counts to which she is entitled to a trial byjury.

/s/ Breon L. lohnson
Breon L. johnson
The Law Office of Breon L. Johnson
P.O. Box 72158
Rosedale, Maryland 21237
main@bliohnsonlegal.com
443-7 1 0-7474/ telephone
443- 836-0793/ facsimile
Counsel to Plaintiff

